DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,2,4-9,13,14,16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Higa (US 2015/0312608 A1)


Regarding Claim 1, 13
 Higa discloses a method for controlling (See [Abstract]; a media service personalization system directs a media service access device to operate in
accordance with a shared mode of operation when user interaction
with the media service access device) a shared device (See Fig.2(206))

(See [0037]; establishing connection with shared device), by a user device (See Fig.2(212); [0028]; user device)), a connection with a shared device (See Fig.2(206); [0030]; device shared by multiple members); and

triggering, by the user device, the shared device to acquire personalized
configuration information of a user (See [0028-0029]; [0040-0041]; personalization facility 102 may determine to personalize the media service 204 to user 214 when remote control session 216 is active), 
                 wherein the personalized configuration information (See [0028]; [0040]; personal user device may be configured to access the media service 204 and may be referred to as a personal media service access device) is used for indicating a configuration preference of the user for the shared device (See [0019]; [0041]; operation according to a personal mode of operation) .



Regarding Claim 2,  14
Higa teaches all the features with respect to Claim 1, 13 and Higa further teaches 
                wherein the establishing, by a user device, connection with a shared device (See [0037]; establishing connection with shared device), comprises:

(See [0037]; transmitting command visually acceptable receipt of establishing communication)
             when the user device determines that the shared device is capable of establishing  connection with the user device (See [0037]; receipt by personal user device), 

               wherein the confirmation information is used for confirming, lo the shared device, the connection with the user device (See [0037]; confirm that session can be established) .


Regarding Claim 4, 16
Higa teaches all the features with respect to Claim 2 and Higa further teaches
transmitting, by the user device, connection request information to the shared
device (See [0037]; request for connection), 
            wherein the connection request information is used for requesting a
connection with the shared device (See [0037]; connection with shared device), 
;
 
receiving, by the user device, response information for the connection request
information transmitted by the shared device (See [0037]; after request ability to send command translated to connection with shared access devices), 

                wherein the response information is
used for indicating that the shared device is connectable to the user device (See [0037]; send command due to imply connection success)), and

determining, by the user device according to the response information, that the
shared device is capable of establishing a connection with the user device (See [0037-0038]; establish connection and then personalization start)),. 


Regarding Claim 5, 17
Higa teaches all the features with respect to Claim 1, 13 and Higa further teaches 
           wherein the triggering (see {0016-0017]; through user input information), by the user device (See Fig.2(212); [0028]; user device)), the shared device (Fig.2(206)) to acquire personalized configuration information of a user (See [0016-0017];  [0019-0020]; shared access device obtained personal information through user settings) comprises:

transmitting, by the user device (See Fig.2(212); [0028]; user device)), the personalized configuration information to the shared device (See [0016-0017]; [0019-0020]; information about user in transmitted to shared access device)..


Regarding Claim 6, 18
Higa teaches all the features with respect to Claim 5, 17 and Higa further teaches 
           wherein before the transmitting, by the user device, the personalized configuration information to the shared device, 

The method further comprises:

acquiring, by the user device, identity information of the user (See [0016-0017]; [0019-0020]; user input information is stored in UE); and

acquiring, by the user device, the personalized configuration information
according to the identity information (See [0040-0041]; operate per specific user according stored configuration).


Regarding Claim 7, 
Higa teaches all the features with respect to Claim 6 and Higa further teaches 

                wherein the acquiring, by the user device, the personalized configuration information according to the identity information (See [0040-0041]; operate per specific user according stored configuration); comprises::

(See [0040-0041]) from a stored personalized configuration database according to the identity information (See [0014]; [0019]; [0021]), 
               wherein the personalized configuration database comprises at least one piece of identity information of the user (See [0014]; [0019]; [0021]), and at least one piece of personalized configuration information (See [0014]; [0019]; [0021]) that has a one-to-one correspondence. with the at least one piece of identity information of the use (See [0014]; [0019]; [0021]).


Regarding Claim 8, 19
Higa teaches all the features with respect to Claim 6, 13 and Higa further teaches 
            wherein the acquiring, by the user device, the personalized configuration information according to the identity information (See [0040-0041]; operate per specific user according stored configuration)
comprises:

transmitting, by the user device, the identity information to a server; (See [0019-0021]; transmit identity to personalization management facility) and

receiving, by the user device, personalized configuration information corresponding to the identity information transmitted by the server(See [0019-0021]; stored personalization data is used by end user to better access data).


Regarding Claim 9,
Higa teaches all the features with respect to Claim 1 and Higa further teaches 
              wherein the triggering, by the user device, the shared device to acquire personalized configuration information of a user (See [0040-0041]; operate per specific user according stored configuration) comprises:

transmitting, by the user device, the identity information of the user to the shared
device (See [0019-0021]; transmit identity to personalization management facility), 
                   so that the shared device acquires personalized configuration information
corresponding to the identity information from a server (See [0019-0021]; personalization data goes through the access service).,



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 15 /are rejected under 35 U.S.C. 103 as being unpatentable over Higa (US 2015/0312608A1) in view of  Ewing (US 9619989 B1)

Regarding Claim 3, 15
Higa teaches all the features with respect to Claim 2, 14 

But Higa fail to explicitly recite  
receiving, by the user device, a discovery message transmitted by the shared
device, 
                wherein the discovery message is used for indicating that the shared device is


determining, by the user device according to the discovery message, that the
shared device is capable of establishing a connection with the user device.

However in an analogous art,
Ewing teaches about a network with server and multiple nodes including access node that used discovery message to advertise their presence in the network and readiness for establishment of connection  (See Column 5, lines (3-28)).

Higa and Ewing are analogous art because they all pertain to wireless telecommunication technology with authentication features.  Higa teaches about client device accessing a server through an access device using authentication features. Ewing teaches about a network with server and multiple nodes including access node that used discovery message to advertise their presence in the network and readiness for establishment of connection  . Higa could use Ewing features for a UE to discover access device availability for connection in the network. Therefore it would have been obvious to someone of ordinary skill at the time of the filing of the application to combine Higa and Ewing as to obtain an efficient a secure network system.


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Higa (US 2015/0312608A1) in view of  Reynold (US 2014/0223170 A1)

Regarding Claim l0,
Higa teaches all the features with respect to Claim 6 and Higa further teaches 
             wherein the identity information uses encryption and anonymization techniques for particularly sensitive information (See [0111]).

But Higa fails to explicitly recite 
that the identity information password information and/or biometric information.

However in an analogous art,
Reynold teaches about a client device authenticating itself to a network using password and biometric information (See [0079]).


Higa and Reynold are analogous art because they all pertain to wireless telecommunication technology with authentication features.  Higa teaches about client device accessing a server through an access device using authentication features. Reynold teaches about a client device authenticating itself to a network using password and biometric information. Higa could use Reynold features as specific authentication features to access secure network. Therefore it would have been obvious to someone of ordinary skill at the time of the filing of the application to combine Higa and Reynold as to obtain an efficient a secure network system.


Regarding Claim 11,
Higa and Reynold teach all the features with respect to Claim 10 and Reynold further teaches 
              wherein the biometric information comprises at least one of 

fingerprint feature information (See [0079]), 
iris feature information, 
face feature information (See [0079]), 
voiceprint feature information (See [0079]), 
vein feature information, and
retina feature information (See {0079]).

Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Higa (US 2015/0312608A1) in view of  Meriac (US 2019/0213329 A1)

Regarding Claim 12, 20
Higa teaches all the features with respect to Claims 1, 13 
But Higa fails to explicitly recite 
transmitting, by the user device, dear information to the shared device,. 
            wherein the clear information is used for indicating that, the shared device is resumed to a configuration prior to the user's use.

However in an analogous art,
Meriar teaches about a user device sending rest command to shared device (See [0013-0014]; [0031-0032]).

Higa and Meriar are analogous art because they all pertain to wireless telecommunication technology with authentication features.  Higa teaches about client device accessing a server through an access device using authentication features. Meriar teaches about a user device sending rest command to shared device. Higa could use Meriar features to reset personalization data of user that no longer use shared data or for a period. Therefore, it would have been obvious to someone of ordinary skill at the time of the filing of the application to combine Higa and Meriar as to obtain an efficient a secure network system.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037.  The examiner can normally be reached on 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY LAFONTANT/Examiner, Art Unit 2646